DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction
Applicant’s election without traverse of Group I (claims 1, 3-7, and 9) in the reply filed on 05/24/2021 is acknowledged.

Summary
	This communication is a First Office Action Non-Final on the merits.
Claims 1 – 14 are pending.
Claims 2, 8, and 10-14 are withdrawn.
Claims 1, 3-7, and 9 are rejected.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 07/19/2019 and 04/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2009/0050254 A1) in view of Hiroyuki (JP 2006110651 A).
Regarding claim 1, Goto teaches a punching unit (See Figs 6A and 6B) for forming a tab on a reclosable-tape-having bag (See Fig 3, #1), wherein:
the bag (See Fig 3, #1) comprises:
a first panel material (Fig 3, #11);
(Fig 3, #12) superposed on the first panel material (See Fig 3), the first and second panel materials being attached together at peripheries thereof (See Figs 1 and 3 illustrating that the first and second panels are attached at the peripheries);
a reclosable tape (Fig 3, #20) disposed between the first and second panel materials (See Fig 3 illustrating the position of the reclosable tape), the reclosable tape including male (See Fig 3, #21) and female fastener portions (See Fig 3, #22); and
an open tape (See Fig 3, #23) disposed between a mounting base portion of the male or female fastener portion (See Fig 3, illustrating the open tape {#23} between the mounting base portions {#212/#222. See further at least ¶ [0101]-[0102]) and the first panel material so as to rip off the first panel material (See Fig 3. See further at least ¶ [0101]-[0102]), and
the punching unit comprises:
a punching blade (See Fig 6A, #111A) configured to punch the first panel material, the second panel material, the open tape and the mounting base material so as to form a punched portion (See at least ¶ [0122] that states, "...the whole-notching instrument 110A forms the tab 70A...");
an incising blade (See Fig 6B, #111B) configured to incise the second panel material and the mounting base portion disposed on the open tape so as to form an incised portion (See at least ¶ [0122] that states, "...the half-notching instrument 110B incises the lower film 12 and the portion of the mounting base 212 on which the open tape 23 is positioned to form an incision 50 (50a, 50b). The incision 50a is formed on the mounting base 212 of the male fastener 21 while the incision 50b is formed on the lower film 12.").

the adjusting mechanism comprises a bolt for pressing the punching or incising blade so that the first gap is adjusted by rotating the bolt, the bolt comprises a knob for rotating the bolt, and the knob comprises a scale for indicating an amount of a rotation of the bolt.
	Hiroyuki teaches an adjusting mechanism (See Fig 2, #6) configured to adjust a first gap disposed in a punching direction and between edges of the punching and incising blades (See at least ¶ [0006] - [0007] describing a structure to adjust the gap of a cutting blade. See further ¶ [0014] - [0017]), wherein:
the adjusting mechanism comprises a bolt (See Fig 2, #11/22/23. See further at least ¶ [0014] & [0015]) for pressing the punching or incising blade so that the first gap is adjusted by rotating the bolt (See at least ¶ [0015]), the bolt comprises a knob for rotating the bolt (See Fig 2 illustrating that the bolt has a knob {#22} located at the top), and the knob comprises a scale for indicating an amount of a rotation of the bolt (See at least ¶ [0015] describing that the adjusting mechanism has a reference surface {Fig 3, #35} for indicating the amount of rotation of the adjusting mechanism).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate the teachings of Hiroyuki to include an adjustment mechanism with a bolt with the motivation of providing a mechanism with which to easily and efficiently adjust the depth of a cutting device, as described by Hiroyuki in [0006] and [0007].

EXAMINER’S NOTE: See further Howell (US 2006/0252621 A1) Fig 8, #184 illustrating a scale.

Regarding claim 3, Goto and Hiroyuki teaches all of the elements described above. However, Goto does not specifically teach the punching unit as set forth in claim 1, wherein the adjusting mechanism comprises a press portion for pressing and abutting the punching or incising blade against the bolt.
	Hiroyuki teaches The punching unit as set forth in claim 1, wherein the adjusting mechanism comprises a press portion (See Fig 2, #10) for pressing and abutting the punching or incising blade against the bolt (See at least ¶ [0013] and [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate the teachings of Hiroyuki to include an adjustment mechanism with a bolt with the motivation of providing a mechanism with which to easily and efficiently adjust the depth of a cutting device, as described by Hiroyuki in [0006] and [0007].

Regarding claim 4, Goto and Hiroyuki teaches all of the elements described above. However, Goto does not specifically teach the punching unit as set forth in claim 1, wherein the adjusting mechanism is configured to move the incising blade relative to the punching blade.
	Hiroyuki teaches the punching unit as set forth in claim 1, wherein the adjusting mechanism is configured to move the incising blade relative to the punching blade (See at least ¶ [0014] and [0015]).


Regarding claim 5, Goto and Hiroyuki teaches all of the elements described above. However, Goto does not specifically teach the punching unit as set forth in claim 4, wherein the adjusting mechanism comprises a rail for sliding the incising blade relative to the punching blade.
	Hiroyuki teaches the punching unit as set forth in claim 4, wherein the adjusting mechanism comprises a rail for sliding the incising blade relative to the punching blade (See Fig 3, #20. See further ¶ [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate the teachings of Hiroyuki to include an adjustment mechanism with a bolt with the motivation of providing a mechanism with which to easily and efficiently adjust the depth of a cutting device, as described by Hiroyuki in [0006] and [0007].

Regarding claim 6, Goto and Hiroyuki teaches all of the elements described above. However, Goto does not specifically teach the punching unit as set forth in claim 5, wherein the rail is mounted on the punching or incising blade.
(See Fig 3 illustrating that the rail is mounted on the blade).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate the teachings of Hiroyuki to include an adjustment mechanism with a bolt with the motivation of providing a mechanism with which to easily and efficiently adjust the depth of a cutting device, as described by Hiroyuki in [0006] and [0007].

Regarding claim 7, Goto teaches a manufacturing apparatus (See Fig 5) for manufacturing a reclosable-tape-having bag (See Fig 3, #1), the manufacturing apparatus comprising a tab forming portion (See Fig 5, #110), wherein:
the bag (See Fig 3, #1) comprises:
a first panel material (Fig 3, #11);
a second panel material (Fig 3, #12) superposed on the first panel material (See Fig 3), the first and second panel materials being attached together at peripheries thereof (See Figs 1 and 3 illustrating that the first and second panels are attached at the peripheries);
a reclosable tape (Fig 3, #20) disposed between the first and second panel materials (See Fig 3 illustrating the position of the reclosable tape), the reclosable tape including male (See Fig 3, #21) and female fastener portions (See Fig 3, #22); and
an open tape (See Fig 3, #23) disposed between a mounting base portion of the male or female fastener portion (See Fig 3, illustrating the open tape {#23} between the mounting base portions {#212/#222. See further at least ¶ [0101]-[0102]) and the first panel material so as to rip off the first panel material (See Fig 3. See further at least ¶ [0101]-[0102]), and
(See Figs 6A and 6B) comprising:
a punching blade (See Fig 6A, #111A) configured to punch the first panel material, the second panel material, the open tape and the mounting base material so as to form a punched portion (See at least ¶ [0122] that states, "...the whole-notching instrument 110A forms the tab 70A...");
an incising blade (See Fig 6B, #111B) configured to incise the second panel material and the mounting base portion disposed on the open tape so as to form an incised portion (See at least ¶ [0122] that states, "...the half-notching instrument 110B incises the lower film 12 and the portion of the mounting base 212 on which the open tape 23 is positioned to form an incision 50 (50a, 50b). The incision 50a is formed on the mounting base 212 of the male fastener 21 while the incision 50b is formed on the lower film 12.").
	However, Goto does not specifically teach an adjusting mechanism configured to adjust a first gap disposed in a punching direction and between edges of the punching and incising blades, wherein:
the adjusting mechanism comprises a bolt for pressing the punching or incising blade so that the first gap is adjusted by rotating the bolt, the bolt comprises a knob for rotating the bolt, and the knob comprises a scale for indicating an amount of a rotation of the bolt.
	Hiroyuki teaches an adjusting mechanism (See Fig 2, #6) configured to adjust a first gap disposed in a punching direction and between edges of the punching and incising blades (See at least ¶ [0006] - [0007] describing a structure to adjust the gap of a cutting blade. See further ¶ [0014] - [0017]), wherein:
the adjusting mechanism comprises a bolt (See Fig 2, #11/22/23. See further at least ¶ [0014] & [0015]) for pressing the punching or incising blade so that the first gap is adjusted by (See at least ¶ [0015]), the bolt comprises a knob for rotating the bolt (See Fig 2 illustrating that the bolt has a knob {#22} located at the top), and the knob comprises a scale for indicating an amount of a rotation of the bolt (See at least ¶ [0015] describing that the adjusting mechanism has a reference surface {Fig 3, #35} for indicating the amount of rotation of the adjusting mechanism).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goto to incorporate the teachings of Hiroyuki to include an adjustment mechanism with a bolt with the motivation of providing a mechanism with which to easily and efficiently adjust the depth of a cutting device, as described by Hiroyuki in [0006] and [0007].

Regarding claim 9, Goto and Hiroyuki teaches all of the elements described above. Goto further teaches the manufacturing apparatus of claim 7, further comprising a guide portion including a pair of guide rollers (See Fig 5) configured to receive the first and second panel materials (See Fig 5 illustrating that the first and second panel materials are fed to the guide rollers), wherein the first and second panel materials are superimposed with each other by the pair of guide rollers (See Fig 5 illustrating that the guide rollers superimpose the first and second panel materials onto each other).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731